Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 31, 2020

                                       No. 04-20-00033-CR

                                    Miguel Angel MONTEZ,
                                           Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR8548
                         The Honorable Jennifer Pena, Judge Presiding


                                          ORDER

        The State’s brief was due on October 5, 2020 pursuant to a letter notice issued by the
clerk of this court stating that the brief was late. See TEX. R. APP. P. 38.8(b)(2). Neither the
State’s brief nor a response to our notice has been filed in this court. We therefore ORDER the
State to file its appellee’s brief no later than thirty (30) days from the date of this order. If the
State’s brief is not filed by that date, this appeal will be set at issue without the benefit of an
appellee’s brief.



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court